DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

            In claim 1, there are no transitional phrases, for example, “comprising”, “consisting essentially of” and “consisting of” in the claims. The transition phrases “comprising”, “consisting essentially of” and “consisting of” define the scope of claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claims (See MPEP 2111.03).

            Claims 1 – 45 are objected to because of the following informalities:  
            In claim 1, “Data receiver,…” in line 1 should be corrected to “A data . Appropriate correction is required.

            In claims 2 – 44, “Data receiver,…” in line 1 should be corrected to “The data 

the first correlation stage that is configured to correlate the received signal or [[a]] the version derived therefrom with a plurality of preamble portions that correspond to different portions of 

            In claim 45, “Method for…” in line 1 should be corrected to “A method 

Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


            Claims 1 – 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

or a version derived therefrom.” in lines 17 – 18 is indefinite. It is not clear to what “version” the claim is referring to. Is the version referring to the received signal, the data packet, the partial data packets or to something else? The same rejection has been applied to claims 45 – 46.

          Re claim 2, the limitation “…to detect the plurality of partial data packets based on preambles of the same in the received signal.” is indefinite. It is not clear to what “the same in the received signal” the claim is referring to. Is the “same” referring to the received signal, the preamble(s) or to something else? 

           Claim 4 recites the limitation "the correlation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 6 recites the limitation "the frequency resolution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 15 recites the limitation "the plurality or preamble portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

           Claim 18 recites the limitation "the smaller values" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


          Claims 1 – 5, 8, 15, 18 – 21 and 45 – 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhard et al (US 2016/0366649).

           Re claims 1 and 45 – 46, Bernhard teaches of a method, a non-transitory storage medium (non-transitory digital storage medium, Paragraph 0013) and a data receiver, wherein the data receiver is configured to receive a signal comprising a plurality of partial data packets (sub-packets, Paragraphs 0055 and 0072), wherein the plurality of partial data packets each comprise part of a data packet (Fig.5A), wherein the data receiver comprises a multi-stage correlator configured to perform multi-stage correlation to detect the partial data packets in the received signal (#142 for each sub-packet, Figures 5C – 5F), wherein a second correlation stage of the multi-stage correlator operates (#144, Figures 5C – 5F) based on correlation results of a first correlation stage of the multi-stage correlator (sum of the individual products, Figures 5C – 5F and Paragraphs 0088 – 0089), wherein the plurality of partial data packets are distributed in time and frequency according to a hopping pattern (time and/or frequency of the hopping pattern, Paragraph 0074), wherein the multi-stage correlator is configured to detect the plurality of partial data 

           Re claim 2, Bernhard teaches of wherein the multi-stage correlator is configured to detect the plurality of partial data packets based on preambles of the same in the received signal (#162, Fig.5C).

           Re claim 3, Bernhard teaches of wherein the received signal comprises a plurality of subband signals, wherein the plurality of subband signals comprise different subbands of the signal (adjacent narrow-band frequency bands, Paragraph 0087).

           Re claim 4, Bernhard teaches of wherein the plurality of subband signals are used directly for the correlation performed by the multi-stage correlator (Paragraphs 0087 – 0089).

           Re claim 5, Bernhard teaches of wherein the multi-stage correlator is configured to perform multi-stage correlation of at least one subset of the plurality of subband signals (several adjacent narrow-band frequency bands, Paragraph 0087) to detect the plurality of partial data packets in the subset of the plurality of subband signals (Paragraph 0087).

           Re claim 8, Bernhard teaches of wherein the multi-stage correlator comprises a first correlation stage that is configured to correlate the received signal or a version derived therefrom with a plurality of preamble portions (vectors, #140, Figures 5C – 5F) 

           Re claim 15, Bernhard teaches of wherein the first correlation stage is configured to correlate at least two subband signals (subband signal, Figures 5C – 5F) of the plurality of subband signals (subbands, Paragraph 0087), each with the plurality of preamble portions (preamble vectors, Figures 5C – 5F), to acquire a subset of correlation results for each subband signal (#142, Figures 5C – 5F) of the at least two subband signals (individual products for all subbands, Figures 5C – 5F), wherein the first correlation stage is configured to provide a set of correlation results (individual products for all subbands, Figures 5C – 5F) comprising the subsets of correlation results as correlation results of the first correlation stage (#142, Figures 5C – 5F).

           Re claim 18, Bernhard teaches of wherein the first correlation stage is configured to calculate a maximum across correlation results of adjacent subband signals (high correlation peaks for each subband, Paragraph 0090 and Figures 5C- 5F) and to discard the smaller values (only high correlation peaks used, Paragraph 0090).



           Re claim 20, Bernhard teaches of wherein the at least two preambles comprise different lengths (#140 has a different length of #140a, Figures 5C and 5D).

           Re claim 21, Bernhard teaches of wherein the plurality of partial data packets comprise the same preamble (#140, Fig.5C).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard in view of Kilian et al (WO 2017/167366).
	
           Re claim 9, Bernhard teaches all the limitations of claim 1 except of wherein the first correlation stage is configured to normalize the plurality of portion correlation results.
           Kilian teaches of normalizing the plurality of portion correlation results (Pages 21 – 23).


           Re claim 10, Bernhard and Kilian teach all the limitations of claim 9 as well as Kilian teaches of wherein the first correlation stage is configured to normalize the plurality of portion correlation results in dependence on a determined power of the received signal or the version derived therefrom (Power, Fig.9A).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have normalized the plurality of portion correlation results in dependence on a determined power of the received signal for effectively reducing the impact of interferers.

           Re claim 11, Bernhard and Kilian teach all the limitations of claim 10 as well as Kilian teaches of wherein the power for normalization is determined across several subbands (Figures 9b and 10).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power normalization is determined across several subbands for reducing the impact of interferers in every subband.

           Re claim 12, Bernhard and Kilian teach all the limitations of claim 10 as well as Kilian teaches of wherein the power for normalization is determined based on 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power normalization determined 
based on synchronization symbols and at least one data symbol of the respective partial data packets for reducing the impact of interferers for the respective partial data packet.

           Re claim 13, Bernhard and Kilian teach all the limitations of claim 10 as well as Kilian teaches of wherein the first correlation stage is configured to normalize the portion correlation results separately (Pages 21 – 23), wherein the power is determined separately for each preamble portion or together for all preamble portions (Figures 7 – 9).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have normalized the portion correlation results separately, wherein the power is determined separately for each preamble portion or together for all preamble portions for reducing the impact of interferer in each correlation result separately.

           Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhard in view of Cho et al (US 2009/0154529).

           Re claim 17, Bernhard teaches all the limitations of claim 1 except of wherein the first correlation stage comprises an output queue cache that is configured to cache the set of correlation results of the first correlation stage.

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an output queue cache that is configured to cache the set of correlation results for reducing memory latency.

	
Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633